COBB, J.
We have received Gourley’s response to our show cause order issued pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999) (court can restrict future pro se pleadings if it first provides a pro se litigant notice and an opportunity to respond). Finding no merit to the response, and because Gourley has repeatedly abused the judicial system in this regard, we think he qualifies for this court’s “Enough is enough” rule. See, e.g., Werts v. State, 722 So.2d 982 (Fla. 5th DCA 1999); Davis v. State, 705 So.2d 133, 135 (Fla. 5th DCA 1998); Isley v. State, 652 So.2d 409, 410-11 (Fla. 5th DCA 1995).
Accordingly, we prohibit Richard E. Gourley from filing any additional pro se appeals, pleadings, motions and petitions relating to his 1972 conviction and sentence to life imprisonment for first degree murder, which was affirmed in Gourley v. State, 285 So.2d 40 (Fla. 4th DCA 1973). Any further pleadings filed in this court relating to his judgment and sentence in that case must be reviewed and signed by an attorney, licensed to practice law in this *994state. The clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se filings or pleadings from Gourley related to lower court case number 71-3869-CFA.1
AFFIRMED.
GRIFFIN and PLEUS, JJ., concur. ■

. Gourley's prior history in this court is protracted, involving appeals from the denial of numerous postconviction motions and several petitions for writ of habeas corpus. Gourley v. State, 787 So.2d 975 (Fla. 5th DCA 2001); Gourley v. State, 787 So.2d 184 (Fla. 5th DCA 2001); Gourley v. State, 653 So,2d 439 (Fla. 5th DCA), review dismissed, 660 So.2d 713 (Fla.1995); Gourley v. State, 647 So.2d 124 (Fla. 5th DCA 1994), review dismissed, 654 So.2d 130 (Fla.1995); Gourley v. State, 620 So.2d 776 (Fla. 5th DCA 1993); Gourley v. State, 608 So.2d 886 (Fla. 5th DCA 1992); Gourley v. State, 595 So.2d 58 (Fla. 5th DCA 1992); Gourley v. State, 484 So.2d 28 (Fla. 5th DCA), appeal dismissed, 488 So.2d 67 (Fla.1986); Gourley v. State, 474 So.2d 230 (Fla. 5th DCA 1985); Gourley v. State, 432 So.2d 755 (Fla. 5th DCA 1983), appeal dismissed, 458 So.2d 272 (Fla.1984); Gourley v. State, 411 So.2d 412 (Fla. 5th DCA 1981).